IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00336-CR

               EX PARTE CHRISTOPHER ROLAND FENNER,

                                Original Proceeding

                           From the 18th District Court
                            Somervell County, Texas
                            Trial Court No. 249-00724


                           MEMORANDUM OPINION

      Christopher Roland Fenner has previously presented a document which has

caused the Court to file and docket it as a proceeding only to then dismiss it because the

Court has no jurisdiction. See Ex parte Fenner, No. 10-20-00181-CR, 2020 Tex. App. LEXIS

5312 (Tex. App.—Waco July 14, 2020). This is another such proceeding.

      On December 8, 2021, this Court received a document from Christopher Roland

Fenner, entitled “Injunction,” in connection with Fenner’s ongoing efforts to have his

criminal conviction set aside so that he can be released from custody and “go take care of

my mother who was diagnose with cancer in January of 2021.” [sic]. Unlike a document

which the Court received on December 1, 2021, referencing a domestic relations matter

in which Fenner is a party and his criminal case in which he was convicted of aggravated
sexual assault, this document references only the criminal proceeding.

        After a review of this document, the Court has determined it to be an 11.07 felony

post-conviction writ proceeding in which Fenner argues, among other things, the

ineffective assistance of his 13 attorneys. Moreover, in this original proceeding, he also

seeks monetary damages. Such a claim for damages is frivolous when first filed in an

appellate court. 1 See Heck v. Humphrey, 512 U.S. 477, 486, 114 S. Ct. 2364, 2372, 129 L. Ed.

2d 383, 393-394 (1994) (“We think the hoary principle that civil tort actions are not

appropriate vehicles for challenging the validity of outstanding criminal judgments

applies to § 1983 damages actions that necessarily require the plaintiff to prove the

unlawfulness of his conviction or confinement, just as it has always applied to actions for

malicious prosecution.”). Moreover, not only is it frivolous to request monetary damages

in a writ proceeding, but this Court also has no jurisdiction over a felony post-conviction

application for a writ of habeas corpus. See TEX. GOV’T CODE § 22.221; TEX. CODE CRIM.

PROC. art. 11.05.

        Therefore, this proceeding is dismissed for want of jurisdiction.



                                                   TOM GRAY
                                                   Chief Justice




1
  Fenner is warned that if a document like this is again filed, the Court may elect to take action to determine
if he is a vexatious litigant, under the Texas Civil Practice and Remedies Code or under the Court’s inherent
authority, and whether the imposition of a prefiling order is appropriate. See Ex parte Green, 596 S.W.3d
498 (Tex. App.—Waco 2020) (orig. proceeding).


Ex parte Fenner                                                                                        Page 2
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Dismissed for want of jurisdiction
Opinion delivered and filed December 22, 2021
Do not publish
[OT06]




Ex parte Fenner                                 Page 3